department of the treasury internal_revenue_service washington d c dec uniform issue list pier rat hr tax_exempt_and_government_entities_division legend taxpayer a amount a amount b amount c dear this is in response to your request submitted on your behalf by your authorized representative dated date and as supplemented on date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received distributions totaling amount c from his two individual_retirement_accounts iras taxpayer a asserts that his failure to accomplish rollovers within the 60-day period prescribed by code sec_408 was due to the effects of a medical_condition and a lack of knowledge about the 60-day rollover requirement the documentation submitted shows that taxpayer a suffered a heart attack stroke on date and another heart attack stroke on date in date taxpayer a believing he was facing high medical bills withdrew amount a from one of his iras and amount b from the second of his iras amounts a and b total amount lo taxpayer a discovered in early date that most of his medical bills would be covered by insurance taxpayer a has represented that he did not know that he had the option of rolling over the funds distributed from his iras in july on jus page back into the same or other iras until he visited a tax site sponsored by american association of retired persons aarp on or about date documentation submitted by taxpayer a to the internal_revenue_service from medical practitioners has indicated some unspecified degree of mental impairment as a result of his stroke in date and great improvement in his medical_condition during october based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution s of amounts a and b with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization the information presented and documentation submitted by taxpayer a indicates that taxpayer a decided to withdraw ira funds in date to cover his potential medical_expenses and that several months later after the expiration of the 60-day rollover periods applicable to both of his ira_distributions he discovered that insurance would cover his medical_expenses additionally taxpayer a did not know of his option of rolling over the distributed funds back into his iras until he visited a tax site sponsored by aarp in april page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office lf you wish to inquire about this ruling please contact se t ep ra t3 please address all correspondence to at ld sincerely yours kanees vdollar_figuree frances v sl94n’ manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
